Exhibit The Commonwealth of Massachusetts William Francis Galvin Secretary of the Commonwealth One Ashburton Place, Boston, Massachusetts 02108-1512 RESTATED ARTICLES OF ORGANIZATION (General Laws, Chapter 156B, Section 74) We, James C. Bender , *President, and Valerie L. Pawson , *Clerk, of AWARE, INC. , (Exact name of corporation) located at One Oak Park, Bedford, MA 01730 , (Street address of corporation Massachusetts) do hereby certify that the following Restatement of the Articles of Organization was duly adopted at a meeting held on June 6, 1996 by a vote of the directors/or: 8,955,935 shares of Common of 10,147,007 shares outstanding, (type, class & series, if any) 35,910 shares of Preferred of 48,354 shares outstanding, and (type, class & series, if any) shares of of shares outstanding, (type, class & series, if any) **being at least a majority of each type, class or series outstanding and entitled to vote thereon: / **being at least two-thirds of each type, class or series outstanding and entitled to vote thereon and of each type, class or series of stock whose rights are adversely affected thereby: ARTICLE I The name of the corporation is: AWARE, INC. ARTICLE II The purpose of the corporation is to engage in the following business activities: See Rider 2 attached *Delete the inapplicable words. **Delete the inapplicable clause. Note: If the space provided under any article or item on this form is insufficient, additions shall be set forth on separate 8 1/2 × 11 sheets of paper with a left margin of at least 1 inch. Additions to more than one article may be made on a single sheet so long as each article requiring each addition is clearly indicated. ARTICLE III Statethe total number of shares and par value, if any, of each class of stock which the corporation is authorized to issue: WITHOUT PAR VALUE WITH PAR VALUE TYPE NUMBER OF SHARES TYPE NUMBER OF SHARES PAR VALUE Common: Common: 30,000,000 1¢ Preferred: Preferred: 1,000,000 $1.00 Undesignated ARTICLE IV If more than one class of stock is authorized, state a distinguishing designation foreach class.
